Exhibit 10.4

April 14, 2020

Mark Arian

c/o Korn Ferry

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

 

Re:    Employment Letter dated as of March 17, 2017 between Korn Ferry (“Korn
Ferry”) and Mark Arian (“Employment Letter”)

Dear Mark:

This letter serves to confirm a temporary modification of your annual rate of
base salary in connection with your continuing employment relationship with Korn
Ferry and the amendment of applicable terms and conditions of your Employment
Letter referenced above.

Specifically, you, as Chief Executive Officer of Advisory, have requested and
the Compensation and Personnel Committee of the Board of Directors of Korn Ferry
has agreed that a temporary reduction in your base salary is desirable in
response to the current economic environment. As such, your base salary shall be
temporarily reduced (ratably with other executive officers) by 50% to $225,000.
The reduction will become effective May 1, 2020, and will remain in effect
through August 31, 2020, after which it will be restored to its present level.

This temporary reduction of your base salary shall be disregarded for all other
purposes under your Employment Letter, and shall have no impact on the potential
for your annual cash and equity incentive awards for this or any other year,
which will continue to be calculated based on the aggregate target opportunity
for such incentives as currently in effect. Similarly, any other benefits
applicable by reference to your base salary amount, including but not limited to
the severance and change in control provisions in your Employment Letter, will
be calculated off of your base salary as in effect prior to the May 1 reduction.
Further, this temporary reduction shall also have no impact on the amount of
Korn Ferry shares you are required to own under our stock ownership guidelines,
which shall continue to be calculated off of your base salary in effect prior to
the May 1 reduction. In the event that you become entitled to severance under
your Employment Letter during the period of this temporary reduction due to
termination of your employment during such period, you shall also be paid a lump
sum equal to the total amount of foregone base salary pursuant to the 50%
reduction above, payable with the first payment of your cash severance benefits.

It is agreed that this letter as it relates to the temporary salary reduction
above shall not, alone, be a basis for Good Reason or any constructive
termination claim and does not constitute Good Reason under your Employment
Letter. Except as otherwise modified in this letter agreement, your Employment
Letter remains unmodified and in full force and effect.

Please indicate your acceptance of this letter agreement amending your
Employment Letter by signing and dating a copy of this letter agreement in the
spaces provided below and returning such signed and dated copy to me. I thank
you for your continued commitment to Korn Ferry.

 

    Sincerely,      

/s/ Jonathan M. Kuai

      Jonathan M. Kuai  

 

ACCEPTED AND AGREED TO:      

/s/ Mark Arian

   

            April 14, 2020            

  Mark Arian     Date of Signature  